Citation Nr: 0942436	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to an effective date earlier than April 25, 
2007, for the award of nonservice-connected pension benefits, 
to include payment for the Veteran's children.


WITNESSES AT HEARING ON APPEAL

Appellant and Z.B.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from November 2007 and March 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In September 2009, the Veteran testified before the 
undersigned at a Travel Board hearing in St. Louis, Missouri; 
a transcript of that hearing is of record.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, being remanded, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In January 1981, the RO denied service connection for a 
psychiatric disorder.  The Veteran did not appeal.

2.  Evidence relevant to the claim for service connection for 
a psychiatric disorder received since the January 1981 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.

3.  The RO denied the Veteran's January 1997 claim for 
nonservice-connected pension benefits in a September 1997 
rating decision, which he did not appeal.  There was no 
subsequent formal or informal claim received from him seeking 
nonservice-connected pension benefits until April 25, 2007, 
the currently assigned effective date.


CONCLUSIONS OF LAW

1.  The January 1981 RO decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence relevant to the claim for service connection 
for a psychiatric disorder received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria are not met for an effective date earlier 
than April 25, 2007, for the grant of nonservice-connected 
pension benefits, to include payment for the Veteran's 
children.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


The RO provided the appellant pre-adjudication notice by 
letters dated in May 2007 regarding his pension claim.  The 
November 2007 rating decision on appeal granted the Veteran's 
claim for nonservice-connected pension benefits.  Thus, the 
claim was essentially granted and an effective date was 
assigned.  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.

The Veteran was notified that his pension claim was awarded 
with an effective date of April 25, 2007, the date of his 
reopened claim.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for an earlier effective date.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Psychiatric Disorder:  New and Material Evidence

In January 1981, the RO denied service connection for a 
psychiatric disorder as there was no medical evidence of a 
current acquired psychiatric disorder other than drug abuse.  
The Veteran did not appeal the decision and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claim for service connection for a psychiatric 
disorder as it is "new" within the meaning of 38 C.F.R. § 
3.156.  Prior to the January 1981 rating decision, the 
evidence of record did not contain a diagnosis of a chronic 
psychiatric disability.  The new evidence, however, includes 
VA medical records showing diagnoses of atypical psychosis, 
chronic schizophrenia, and bipolar disorder.  The Board 
further finds that this evidence is material as it raises a 
reasonable possibility of substantiating the claim since it 
contains diagnoses of chronic psychiatric disorders for which 
service connection could be considered.  As new and material 
evidence has been presented, the claim is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for an acquired psychiatric disorder has been 
received, this claim is reopened.

Earlier Effective Date for Pension

Generally, and except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date of an award of disability pension is the date of receipt 
of claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, he files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which he became permanently 
and totally disabled, whichever is to his advantage.  38 
C.F.R. § 3.400(b)(ii).  

38 U.S.C.A. § 1502 was amended, effective in September 2001, 
to provide that VA will consider a veteran to be permanently 
and totally disabled if he is a patient in a nursing home for 
long-term care due to disability or determined to be disabled 
for SSA purposes.  Pub. L. No. 107-103 § 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2009).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the March 2008 rating decision at issue, the RO granted 
the veteran's claim for nonservice-connected pension 
benefits, with payment for his children, and assigned an 
effective date of April 25, 2007, the date of receipt of his 
petition to reopen this claim.  His first and primary 
contention for an earlier effective date is that he should be 
afforded retroactive benefits due to becoming permanently and 
totally disabled at a much earlier date than the currently 
assigned effective date.  

Although the Veteran initially filed a claim for nonservice-
connected pension benefits before his current April 25, 2007 
effective date, a prior rating decision deciding his claim 
becomes final and binding on him based on the evidence then 
of record if he does not timely perfect an appeal of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302.  Previous determinations that are final and 
binding, including concerning degree of disability, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).

The statutory framework simply does not allow for the Board 
to reach back to the date of the original claim as a possible 
effective date for an award of benefits that is predicated 
upon a reopened claim.  Sears v. Principi, 16 Vet. App. 244 
(2002).  In order for the Veteran to be awarded an effective 
date based on an earlier claim, he has to collaterally attack 
and show CUE in the prior denial of the claim.  Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).  The issue of CUE in a 
specific prior RO decision has not been raised by the veteran 
here and, therefore, is not an issue before the Board at this 
time.  

In November 2007, the RO granted the Veteran's claim for 
nonservice-connected pension benefits, assigning a 
retroactive effective date of April 25, 2007, the date of 
receipt of his petition to reopen this claim.  That was a 
correct application of the governing statute and regulation.  
38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), (r).  

The RO initially had denied nonservice-connected pension 
benefits in September 1997.  That prior decision was not 
appealed and, thus, became final and binding on the Veteran 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  And, as 
mentioned, there has been no allegation or evidence of any 
CUE in this prior, final rating decision.  38 C.F.R. 
§3.105(a); Flash, 8 Vet. App. at 340.  Consequently, an 
earlier effective date before the final September 1997 rating 
decision is expressly precluded.  A review of the record 
reveals no earlier claims that were received after that final 
September 1997 rating decision, but before the April 25, 2007 
petition to reopen.  So this marks the effective date, and as 
the preponderance of the evidence is against an earlier 
effective date, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.


ORDER

New and material evidence having been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened; the appeal is granted to this extent only.

An effective date earlier than April 25, 2007, for the award 
of non-service connection pension benefits, to include 
payment for the Veteran's children, is denied.


REMAND

Service treatment records include a diagnosis of passive 
aggressive personality, severe.  Following service, an April 
1980 treatment record noted the Veteran complained of 
auditory hallucinations for the past eight years.  The 
diagnosis was polydrug abuse.  A June 1987 VA hospitalization 
report noted polysubstance abuse and atypical psychosis.  The 
examiner noted a more than seven year psychiatric and drug 
abuse history.  A June 1988 VA hospitalization report 
diagnosed chronic schizophrenia.

The Veteran has testified, in essence, that his service 
complaints were early manifestations of a psychosis.  A VA 
psychiatric examination was conducted in October 2007.  The 
examiner noted that the Veteran likely had "a longstanding 
bipolar disorder with psychotic features," and that it was 
"less than likely that the military is responsible for his 
bipolar disorder."  

Review of the examiner's opinion shows that he did not refer 
to the inservice psychologist's report or to the 1980, 1987, 
or 1988 VA psychiatric records.  Furthermore, while the 
examiner stated that the Veteran had a "longstanding" 
bipolar disorder, he did not opine as to its onset, and did 
not provide any discussion of the relationship between the 
current diagnosis and the inservice findings.  Thus, the 
Board finds that another VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the current nature and likely 
etiology of his psychiatric disorder.  The 
claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based upon the examination and a review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder is related to the 
Veteran's active military service.  The 
examiner should specifically comment on the 
significance of the inservice psychologist's 
findings as well as the 1980, 1987, and 1988 
VA psychiatric records.  The examiner should 
also comment as to the approximate date of 
onset of any currently diagnosed psychiatric 
disorder.  All opinions expressed by the 
examiner should be accompanied by a complete 
rationale.

2.  Following the above, review the record 
and adjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  If this 
claim remains denied, the Veteran should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


